Gribbs, P.J.
Following a jury trial, defendant was convicted of possession with intent to deliver of more than 225 grams but less than 650 grams of a mixture containing cocaine, MCL 333.7401(1) and (2)(a)(ii); MSA 14.15(7401)(1) and (2)(a)(ii). At the time of defendant’s conviction, MCL 333.7401(2)(a)(ii); MSA 14.15(7401)(2)(a)(ii) provided for a minimum term of twenty years in prison for this crime. Defendant was sentenced to a term of twenty to thirty years. The statute was subsequently amended to lower the mandatory minimum prison term for this offense to ten years, and to give the sentencing court discretion to depart from the minimum sentence requirement where there are substantial and compelling reasons to do so. MCL 333.7401(2)(a)(ii) and (4); MSA 14.15(7401)(2)(a)(ii) and (4), as amended by 1987 PA 275.
On appeal as of right, defendant argues that his *783twenty- to thirty-year sentence constitutes cruel and unusual punishment. We do not agree.
Several panels of this Court have concluded that the mandatory sentencing scheme of MCL 333.7401; MSA 14.15(7401), prior to its amendment, was constitutional. See People v Regelin, 178 Mich App 128; 443 NW2d 436 (1989); People v Leighty, 161 Mich App 565, 583; 411 NW2d 778 (1987), lv den 430 Mich 895 (1988); People v Matthews, 143 Mich App 45, 64; 371 NW2d 887 (1985); People v Ward, 133 Mich App 344, 357; 351 NW2d 208 (1984); People v Harman, 124 Mich App 93, 98; 333 NW2d 591 (1983), lv den 417 Mich 1100.45 (1983); People v Puertas, 122 Mich App 626, 630; 332 NW2d 399 (1983), lv den 417 Mich 1056 (1983); People v Kaigler, 116 Mich App 567, 572-573; 323 NW2d 486 (1982). We remain convinced that the statutory provisions are constitutionally permissible.
We are, of course, aware that one panel of this Court has held that resentencing under the amended statute was required where a defendant was sentenced to the twenty-year mandatory minimum sentence for possession of 225 to 650 grams of a mixture containing cocaine prior to the amendment. People v Schultz, 172 Mich App 674; 432 NW2d 742 (1988), lv gtd 432 Mich 891 (1989). We note that our Supreme Court has granted leave to determine whether this Court erred by ordering resentencing.
Moreover, in this case, unlike in Schultz, the sentencing judge clearly stated her belief that the mandatory sentence was "an appropriate sentence in this individual case.” The dissent suggests that the lower court felt constrained by the mandatory twenty-year sentence and would have reduced defendant’s sentence but for the statute. The sen*784tencing judge anticipated such reasoning and said considerably more than is quoted by the dissent:
Thank you. It’s the Court’s belief that the sentence is mandatory and that I have no discretion, despite the law cited to the Court. In light of that, it would seem to me that findings on factors determinative of sentencing were really not necessary.
However, in the event that either Mr. Finn or the appellate counsel is successful in persuading the appellate courts that the statute does not mean what it says or else that it’s unconstitutional, I will go ahead and make findings on factors determinative of sentencing and indicate why I believe a mandatory sentence is an appropriate sentence in this individual case.
Looking first at the protection of society ....
The sentencing judge then spoke at length concerning the need in this case for protection of society, defendant’s potential for reformation and defendant’s need for discipline. She noted that defendant had a background as a state trooper and police officer, and that he should have "not only respect for the law and appreciation for why we have laws, but also an appreciation of what happens to people when they get caught.”
We conclude that defendant’s sentence was not cruel and unusual and our appellate conscience is not shocked. People v Coles, 417 Mich 523; 339 NW2d 440 (1983).
Affirmed.
Marilyn Kelly, J., concurred.